Citation Nr: 1506144	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  07-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1. Entitlement to service connection for a lumbar spine disorder. 

2. Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to July 1977.  A September 1982 RO administrative decision held that the character of service from January 10, 1977, through July 26, 1977, was under dishonorable conditions, precluding entitlement to VA compensation benefits based on that period of service.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claims for entitlement to service connection.  The Veteran testified before the undersigned Veterans Law Judge in June 2008. 

In an October 2008 decision, the Board denied entitlement to service connection for lumbar and cervical spine disorders.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Memorandum Decision, the Court vacated the October 2008 Board decision and remanded these matters to the Board for readjudication. 

The Board issued a decision in June 2011.  The Veteran again appealed the Board's decision to the Court. In March 2012, the Court issued an Order which incorporated a March 2012 Joint Motion for Vacatur and Remand (Joint Motion).  In December 2012, the Board remanded the claims to obtain any outstanding treatment records and afford the Veteran additional VA examinations.  A supplemental statement of the case was issued in March 2013.  In September 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2014).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  In a decision dated in March 2014, the appeal was again remanded to the RO.   




FINDINGS OF FACT

1.  A lumbar spine disability, including degenerative disc disease and degenerative arthritis, was first shown many years after service, and is unrelated to any events in service, including a motor vehicle accident.  

2.  A cervical spine disability, including degenerative disc disease and degenerative arthritis, was first shown many years after service, and is unrelated to any events in service, including a motor vehicle accident.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by service, and degenerative joint disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A cervical spine disability was not incurred in or aggravated by service, and degenerative joint disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a letter dated in November 2005, prior to the adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was provided information regarding assigned ratings and effective dates in a letter dated in March 2006.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the Board finds that VA's duty to notify has been satisfied.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  

When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012).  Here, at the June 2008 hearing, the undersigned VLJ discussed the elements required for the Veteran's claims, and elicited additional information concerning his relevant medical history. 

Additional VA and private records were obtained, as were Social Security Administration (SSA) records, pursuant to the December 2012 Board remand.  An examination satisfying the directives of the March 2014 Board remand was obtained in May 2014.  This examination, in conjunction with the other evidence of record, describe the disabilities in sufficient detail, and contain sufficiently reasoned opinions, for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993). Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran essentially contends that he currently has disabilities of the lumbar and cervical spinal segments as a result of injuries sustained from an in-service motor vehicle accident.  He says he has been suffering from chronic low back and neck pain since his active service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The record shows that during the appeal period, the Veteran has been diagnosed as having degenerative disc disease and degenerative arthritis of the cervical spine and lumbar spine, most recently on the VA examination of May 2014.  Thus, current disability is established.  Moreover, service treatment records reflect that the veteran was treated for complaints of neck and back pain in March 1975 following a motor vehicle accident, in which the vehicle reportedly rolled over 4 times the previous night.  Evidence of an in-service injury of the neck and low back is therefore established.  

The remainder of the decision will focus on the third element, a nexus between the in-service injury and the current disability.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In numerous statements provided in connection with the appeal, as well as in his hearing testimony, the Veteran stated that he and a fellow servicemen were in the Veteran's Volkswagen Beetle, driving at 70 mph or faster, when the Veteran was caught unaware by a sharp turn, and crashed into a field, rolling the car over several times.  Nevertheless, the two were able to right the vehicle and drive home.  The next day, he was so stiff and sore he sought medical treatment.  He said he did not report the accident because he was afraid of getting in trouble for damaging a farmer's field.  He said that the car was totaled.  At his hearing, he said that he had the vehicle "impounded or taken to the base, dumped or whatever, the junkyard or whatever it was."  He said he was told that he had no broken bones, and just to take it easy for a while.  In a February 2006 statement, he said that he could not turn his head at the neck, or stand completely straight after the accident.  He stated that he was in great shape and wanted to show he was tough, and so he just dealt with the pain in his back and neck.  

The service treatment records show that in July 1974, the Veteran complained of having back pain with difficulty in breathing for a day.  There were no spasms on examination, and the lungs were clear.  The impression was pleurisy/muscle spasm.  However, it is neither contended by the Veteran nor otherwise shown by the evidence of record that this incident was related to a later-developing chronic back disability.  

The motor vehicle accident that the Veteran states caused his low back and neck disabilities occurred in March 1975.  The service treatment records show that he complained of back and neck pain when seen the day after the car accident, which had reportedly occurred when he had been intoxicated.  He was noted to have "limited range of motion with left arm, right arm normal."  The pain increased in the left clavicle to upper spinal region.  He had a sore shoulder, decreased sensation in the right thumb, and a stiff neck.  X-rays of the cervical spine and thoracic spine showed no fracture.  Several days later, he was seen complaining of pain in the left shoulder since the accident; he did not report any other complaints at that time.  He was referred for an orthopedic consult, which noted complaints of pain in the left scapula and left thumb.  The impression was brachial plexus injury.  

The Board does not find it credible that had his back or neck still been painful or stiff at the time, he would have failed to mention it when he complained of pain in the shoulder and thumb several days after the motor vehicle accident.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed.Cir.2013) (noting the general common law evidentiary principle that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (emphasis omitted)).  He also sought treatment for other complaints during the remainder of his service, which argues against his statement that he did not seek treatment because he wanted to appear tough.  

He was subsequently treated for back pain again in March 1977.  At that time, he did not report the history of the 1975 injury, or continuity of symptomatology since the 1975 injury, and the back was normal on examination.  The assessment was muscle pain.  In July 1977, he complained of muscle spasm "all over his body"; no positive findings were reported.  On the separation examination dated nearly a week later in July 1977, the Veteran's spine and neck were both noted to be normal.  There was also no indication of the Veteran having complaints of chronic neck or back pain.  

After service, there is no contemporaneous evidence, lay or medical, of the presence of a back or neck condition until 1996, when the Veteran was treated after a fall from a horse.  Therefore, all of the medical opinions have necessarily had to rely on the Veteran's history, as reported by him, regarding the status of his lumbar spine and cervical spine during the intervening 19 years.  In this regard, the lay statement and hearing testimony provided by two sons of the Veteran must also be based on the Veteran's history in significant part, as to continuity of symptomatology.  In this regard, they were born in 1984 and 1986, several years after the Veteran's discharge from service, and more time would pass before they would be able to accurately recollect and describe symptomatology.  Thus, they cannot be expected to have actual knowledge of the Veteran's back condition for over 10 years after service.  As a consequence, the Veteran's credibility concerning his history is of paramount importance.  

In determining whether lay evidence is credible, although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Moreover, contemporaneous evidence has greater probative value than history as reported by the claimant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

After service, the Veteran states that he continued to experience back and neck pain, although he did not seek treatment.  

However, when first seen after service, the Veteran did not relate a history of a back or neck injury in service, or of back or neck pain since service, when hospitalized in August 1996.  According to the report of a hospitalization in Wallowa Memorial Hospital in August 1996, the Veteran was treated by S. Siebe, M.D.  He was seen in the emergency department about six hours after he had sustained a fall from a horse, and subsequently ridden the horse approximately 2 hours to return home.  At the time he was seen, he complained of pain in his low back area, and had a large hematoma of the scrotum and right groin.  He also complained of pain in the right chest area.  Regarding past medical history, he reported a history of shoulder surgery.  X-rays showed a fracture of the pelvis.  The lumbosacral spine looked intact on x-ray.  He was tender over the lumbosacral spine area and had numerous contusions over his low back and flank areas.  Subsequent x-rays revealed fractures of the left iliac crest and sacroiliac joint, which were thought to explain the muscle spasm and discomfort.  After consult with an orthopedic surgeon, it was determined to treat the injuries conservatively.

Outpatient treatment records dated from August 1996 to October 1996 show the Veteran's follow-up treatment by Dr. Siebe.  In September 1996, it was noted that the Veteran remained tender in the low back and sacroiliac joint.  In October 1996, six weeks post injury, x-rays showed stability of the fracture.  

Subsequent records do not note the history of an in-service motor vehicle accident until nearly 3 years after the August 1996 injury.  Records from the Audette Chiropractic Clinic show the Veteran's treatment from May 1998 to February 2002.  When initially seen, in May 1998, the Veteran described his complaint as that his back seem to need aligning.  He had minor stiffness in the neck also.  He had been to another chiropractor about six weeks earlier, and he felt his treatment had made the condition worse.  He reported a history of surgery for a left shoulder separation in 1970, and a broken pelvis in October 1996, after a riding accident.  In August 1998, he reported neck and low back pain after a 3-day bus ride.  No history was reported except for the 1996 pelvic fracture.  The diagnosis was cervical strain and lumbosacral strain.  He reported that the bus ride had aggravated his condition, and that he had had a similar problem ongoing since August 1996.  

An MRI of the lumbar spine was obtained in October 1998, due to back spasms.  The MRI revealed mild chronic degenerative changes of the L4-5 disc with symmetric mild bulging and annular tear.  The remainder of the spine was essentially unremarkable for age.  Again in January 1999, he attributed the onset of his lower back pain to the horse riding accident in September 1996.  At this time, he also stated that in October 1998, his back had gone out while he was getting in a car.  He had gone to a doctor, and had an MRI, which revealed a ruptured disc.  

Finally, in June 1999, the Veteran mentioned the in-service car accident.  At that time, he complained of pain and stiffness in the lower and upper back.  He had a recent reinjury after lifting boxes of meat.  He said his problem had begun in "December 1994."  He also said that the problem began with a car accident in Europe in 1976, compounded by the horse riding accident in August 1996, and lifting boxes.  He stated that his treatment had begun after the horse riding accident.  After that, he was reportedly knocked unconscious in the course of a robbery in September 1999, followed by symptoms including stiffness in the neck and back, and experienced low back pain in September 2000 pain after bending over to pick up a box.  In September 2000 and September 2001, his past medical history included a car accident in 1976, with a ruptured lowest lumbar disc, and a horse riding accident with broken pelvis in 1996.  In addition, he said, in September 2001, that in 1997, his back had gone out and he had been hospitalized for 3 days.  

Records from Duluth clinic dated from January 2002 to December 2005 include treatment for an ulnar fracture which occurred in January 2001 when he slipped on ice.  At that time, his past medical history was noted to be "significant for no chronic medical conditions."  A history of a broken pelvis in 1996, but no mention of a prior back or neck injury, or motor vehicle accident, was noted.  In December 2002, he was seen by S. Baker, M.D.  By way of history, it was noted that he had chronic back problems since a horse crushed his pelvis "a long time ago."  In January 2003, he was seen by another physician, who reported a history of multiple orthopedic injuries over the years, with no significant medical problems other than chronic back pain.
 
Later in January 2003, on a preoperative history obtained in connection with a planned hernia surgery, the Veteran reported that he had recently had an increase in his low back pain.  He said he had sustained a significant injury during a rollover motor vehicle accident 30 years ago.  He said it had been bothering him for the past five years.  He apparently had a bulging disc.  His past medical history included a broken pelvis in 1996, and a traumatic motor vehicle accident with lumbar herniation and chronic pain.

He was seen by Dr. Baker in July 2005, for a discussion about disability.  As to past medical history, he had a history of a crush injury to the pelvis 10 years ago, when he fell off a horse.  The assessment was chronic low back pain, probably largely secondary to previous injuries.  

In September 2005, the Veteran underwent a psychological evaluation for purposes of his claim for Social Security disability benefits.  In describing his disabilities, he reported that he ruptured disc in his lower back and fractured his pelvis in three places in a horse riding accident in about 1996.  Currently, he reported having a ruptured disc in his lower back.  The Veteran's Social Security Administration file also includes a physical residual functional capacity assessment performed in September 2005, which noted that the Veteran alleged a history of multiple orthopedic problems including broken pelvis in 1996, and lumbar herniation "many years ago."  

When seen by N. Mujteba, M.D., in September 2005, the Veteran reported lower back pain, present for many years.  He gave a history of pelvic crush injury.  He also had degenerative disc disease at L4 level diagnosed on an MRI in 1998.  The doctor reported that "Basically, ever since then, he has been living with pain."  Significantly, the past medical history did not include a history of an in-service back injury, or a motor vehicle accident.   

In October 2005, he was seen by the same physician, this time with the chief complaint of neck pain.  These symptoms were reportedly secondary to an accident that occurred while he was in the military.  He reported that ever since then, he had been living with constant neck discomfort.   

An MRI of the cervical spine in October 2005 revealed multilevel broad-based disc bulge with canal stenosis.  MRI of the lumbar spine revealed combination of hypertrophy and broad-based disc bulge at L4-5, with a significant element of canal stenosis.  

According to a physical therapy evaluation at the Polinsky Medical Rehabilitation Center in November 2005, the Veteran reported chronic low back pain since an initial injury 30 years ago from a motor vehicle accident.  He also had multiple injuries involving the cervical spine from that accident as well.  He said he had not been treated at the time when he was in the service, and had gradually increasing pain since then.  About 15 years ago, an incident which occurred as he was stepping out of his truck increased his low back pain as well.  In 1994, he was riding a horse and fell, cracking his pelvis and ribs.  He had had physical therapy in the past for sacroiliac dysfunctions, low back pain and cervical pain.  His symptoms had decreased, but were not eliminated.  The assessment was that he had chronic low back pain, with disc bulging and spinal stenosis of L4-5.

There are several salient questions in this appeal.  As to the question of direct service connection, as indicated, there is no evidence that the Veteran was seen for a chronic neck or back disorder in service.  There is also no evidence no evidence arthritis was diagnosed within one year of service discharge.  Such is simply not shown in the record.  The Board will next turn its attention to question of continuity of symptomology.

Here, the Board finds that the evidence weighs against the Veteran's current contentions that he has had low back and cervical spine disabilities since service.  First, there is the absence of chronicity during service, in particular, the absence of pertinent complaints when seen for follow-up several days after the injury; the absence of any indication of a prior injury or continuity of symptomatology when seen for back pain in May 1977; and the normal findings and absence of complaint at separation in July 1977.  All of these are situations where the symptom of continuing back or neck pain should have been mentioned, if it was present.  

After service, there is a gap of 19 years before any treatment is shown, but if the Veteran had continuity of symptomatology throughout this period, it follows that he would have mentioned it in the course of evaluations of his back or neck during the next 3 years.  Particularly in connection with the 1996 injury, where he complained of low back pain, the Veteran had a strong motivation to give an accurate history in order to receive proper treatment.  See Rucker.   Instead, there was no mention of the in-service injury until June 1999, and the history as reported on the records through 2005 do not consistently relate the onset of his back or neck condition to service.  Further, as detailed above, the Veteran continued to relate the onset of the low back condition to the fall from a horse on numerous occasions.  

In January 2003, he said he had sustained a significant injury during a rollover motor vehicle accident 30 years ago, but then he stated that it had been bothering him for the past five years.  Thus, although at this time, he attributed the onset to the in-service accident, he did not report continuity of symptomatology.  For the reasons discussed above, the Board finds that continuity of symptomatology since service is not established, based on the more persuasive weight of contemporaneous evidence, and of statements obtained for treatment purposes.  

Because service connection is not warranted on the basis of continuity of symptomatology, medical evidence is required to connect the current disability to the in-service accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In a statement dated in November 2005, N. Priley, DC, indicated that he had treated the Veteran, in March 1998, for upper back and neck pain.  He said that he had taken x-rays of the cervical spine which showed severe degenerative joint and disc disease at the C4-7 levels.  Based on the Veteran's age at that time, the severity of the degenerative changes was very uncommon, and would typically be indicative of significant prior trauma.  However, Dr. Priley did not indicate that this trauma had occurred during service.  

According to a December 2005 letter from Dr. Mujteba, the Veteran had been battling chronic neck and back pain, which had started many years ago after an accident that occurred while he was serving in the military.  Reference to medical records for details was recommended.  His current diagnoses included cervical spine disc bulges and lumbar spinal canal stenosis.  His past medical history included additional orthopedic injuries, including a crush injury of the pelvis.

However, reference to Dr. Mujteba's own records shows that when initially seen by him in September 2005, the Veteran reported the pelvic injury in 1996, and that he had degenerative disc disease at L4 level diagnosed on an MRI in 1998, and the doctor indicated pain had been present since then.  Significantly, the past medical history did not include a history of an in-service back injury, or a motor vehicle accident.  The Board finds this initial history provided for therapeutic purposes to be more credible and probative than a letter obtained later for use in a benefits claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Further, to the extent that Mr. Mujteba's 2005 opinion was based on an updated history he received from the Veteran, the Board emphasizes that the Veteran's reported history of experiencing chronic back and neck pain has been found to lack credibility.  A medical opinion based on that history, which appears to be the case due to the lack of reference in the earlier medical records, would be fundamentally flawed and entitled to less probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006)

In October 2007, S. Siebe, M.D., wrote that he had attended the Veteran, in August 1996, when he had been involved in a horse accident, where he suffered a fractured pelvis and sacroiliac joint injury.  When he attended the Veteran, his cervical spine and lumbar spine were not injured.  It was his professional opinion that the cervical and lumbar spinal injuries were not the result of his horse accident in 1996.  Dr. Siebe's records of treatment at the time of the accident did note the complaint of low back pain, although it was ultimately attributed to the pelvic and sacroiliac injuries.  However, the issue for consideration is whether the disabilities began due to in-service disease or injury.  Ruling out the 1996 injury as the onset of his disability does not signify that the in-service injury was the cause of the disabilities.  

Dr. Baker wrote, in February 2013, that he was the primary medical doctor for the Veteran.  He treated him for conditions including chronic cervical and lumbar pain.  He stated that the Veteran's symptoms started in the 1970s, at the time of the motor vehicle accident while in the US military in 1975.  He agreed with Dr. Mujteba's December 2005 assessment.  However, as indicated above, Dr. Baker's actual treatment records do not suggest that any motor vehicle accident in the 1970's was implicated in the onset of the Veteran's low back or neck disabilities.  Indeed, although he noted prior orthopedic injuries, the only injury specifically mentioned was the horse riding accident in 1996.  Because Dr. Baker's February 2013 opinion does not explain any reason for this difference between the history as reported in his own records and his opinion the symptoms started with the in-service accident, his statement carries little probative value.  The probative value in comparison to other opinions is further reduced by his complete lack of explanation for his opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (medical opinion not entitled to any weight if it contains only data and conclusions).  It is again noted that the 2013 statement would be carry lesser probative value if it was based on the Veteran's report of continuity of low back and neck pain since service.

On a VA examination in March 2013, the Veteran described the in-service motor vehicle accident.  He said that he returned for evaluation or treatment several times, but only received pills.  He stated that in 1977, when he was discharged, he had both back and neck pain.  The examiner, after review of the record and examination of the Veteran, concluded that the lumbar and cervical spine conditions were not caused by or the result of military service.  While much of the rationale is related to the absence of documentation, the opinion is probative chiefly with respect to the conclusion that the clinical and radiological findings were consistent with age-related degenerative changes of the lumbar spine, which is a medical assessment and not subject to lay observation.  

In December 2013, a VHA opinion was obtained.  The physician summarized and evaluated the evidence, and concluded that the Veteran's reports of neck and low back pain were more likely than not unrelated to his military service and conditions treated during his period of service.  He believed it was more likely than not that his current neck and back condition, were not caused or incurred during his military service, and that the conditions were not manifested during within one year of the end of his military service, and that they were not the result of the military service, including his in-service motor vehicle accident examiner noted that the Veteran had treatment.  He indicated that the episodes in service were treated and resolved with no reports of residual symptoms.  The separation examination showed neck and low back examinations were normal, and the Veteran stated, "I think I am in good health."

He pointed out that after service, complaints of neck and back pain began in 1996, at which time lumbar spine x-rays showed no abnormality.  No neck symptoms or imaging was reported at that time.  The Veteran subsequently had intermittent episodes of treatment for neck and back pain related to lifting, work activity and bus rides.  He said that none of these radiographic findings of neck and back degenerative arthritis during this period would be the result of the Veteran's in-service injury or treatments for neck or back pain.    

In May 2014, the Veteran underwent a comprehensive VA examination.  A detailed history was recorded; at this time, the Veteran reported that he recalled going back several times to be seen after the motor vehicle accident.  He recalled he did not seek help after service, because in service, he was told that his back was screwed up, and there was nothing that could be done.  He said that his back pain was not debilitating until 1993, when his back "went out."  The examination resulted in diagnoses of degenerative disc disease and degenerative arthritis of the lumbar and cervical spines.  After a detailed summary of the evidence, the examiner concluded that it was less likely as not the above diagnoses above had their onset in service or were otherwise etiologically related to his active service, to include his in-service motor vehicle accident. 

The examiner provided a lengthy rationale for his conclusions.  He stated that the fact the veteran was able to function physically enough to drive the vehicle home and delay care until morning suggests the injury was not of sufficient severity to result in chronic disability or post-traumatic arthritis.  The pattern of care in the service treatment records was also not supportive of a chronic disability.  The examiner pointed out that the Veteran did not avoid seeking care, as he was seen regularly for minor injuries, such as stubbed toe, diarrhea, sore throat, fairly often.  He stated that a chronic disability of the back or neck would have likely resulted in visits to sick call.  As noted before, the separation examination did not show evidence of a chronic back or neck disability. 

The examiner also addressed the post-service evidence in his rationale.  He indicated that the absence of any objective indication of disability until the 1990's did not allow the examiner to diagnose conditions or determine their etiology in retrospect.  He also stated that the fact there was no treatment found for a back or neck condition until the 1990s argued persuasively against the presence of a neck or back disability during the period after service to the 1990s. 

The examiner had been asked to address other opinions of record.  Concerning Dr. Priley's November 2005 statement, the examiner noted that the X-rays mentioned by Dr. Priley were not of record, and that any injury sufficient to result in post-traumatic arthritis, as suggested by Dr. Priley, would be characterized by radiographic findings (such as a fracture) or prolonged disability, such as requiring a cervical collar, at the time of the initial injury.  The service treatment record evidence of the in-service injury does not support an injury of sufficient severity to result in post-traumatic changes over 20 years later.  No other such injury was noted in the records either.  Age-related degenerative changes in the cervical and lumbar spine were quite common in the 40s and it was likely the veteran's degenerative disc disease and degenerative arthritis of the cervical spine and lumbar spine are age-related degenerative changes.  

In regards to the physician statements of Dr. Baker and Dr. Mujteba, the examiner noted that neither examined the Veteran until 30 years after the in-service injury.  Further, the statements did not provide persuasive evidence of a diagnosis of a neck or back condition in the 1970s or 1980s, or a medical rationale that would explain how residuals from an in-service injury would appear many years after the injury.  Additionally, the Board has already discussed above how these two private medical statements contradict the physicians' own earlier treatment records, and that the treatment records are more probative than the other statements.  

The examiner observed that Dr. Siebe stated in his opinion that there were no injuries to the cervical spine or lumbar spine in 1996.  The examiner noted that injuries documented at the time noted abrasions over the lower chest and the iliac crest was fractured, both suggesting some damage to the spine was possible.  Moreover, other injuries were well-documented, including involving lifting boxes of meat and bending, including mention of the veteran injuring his back at work in 1993. 

The examiner concluded that degenerative changes of discs and the degenerative arthritis of the spine were very common with normal aging and often presented in middle age.  It was likely the etiology of the Veteran's spine pathology was the degeneration which occurs with normal aging.  The examiner stated that it was at least as likely as not that post-service back injuries aggravated the veteran's spine conditions, however it was not possible to objectively determine to what extent the condition was aggravated by these non-service related injuries using thorough medical examination and medical testing.  While it is possible the pelvic fracture could have aggravated the veteran's underlying spine conditions, the medical documentation does not sufficiently support an injury to the back at the time of the pelvic fracture to conclude aggravation.  Although the examiner's use of phrasing is more typically used by adjudicators in the context of secondary service connection, here, the paragraph begins with a conclusion that the likely etiology of the Veteran's spinal pathology was the aging process.  In this context, it is clear that the examiner was stating, in essence, that the age-related spinal disabilities could have been aggravated by the post-service injuries, although the degree could not be measured.  

Thus, in sum, for the foregoing reasons, the Board finds that the weight of the evidence establishes that the neck and back injuries sustained during a motor vehicle accident in March 1975 resolved shortly after the accident, and a chronic low back or neck disability was not present in service, or for several years thereafter.  In reaching this determination, the Board has considered the lay statements from the Veteran and others.  However, the lay statements of service onset and continuity of symptomatology are outweighed by the absence of any such statements in numerous situations where such would have been reported, if present.  In addition, there are statements from the Veteran contradicting his statements of continuity of symptomatology, as well as medical examinations containing reasons for finding that a cervical or lumbar spine condition was not of service onset, based on the nature of the findings and the character of his spinal disorders, as noted above.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a lumbar spine disorder is denied. 

Service connection for a cervical spine disorder is denied. 



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


